DETAILED ACTION
This is a response to Applicant reply filed on 12/21/2020, in which claims 1-20 are presented for examination.  Claims 1, 11, and 16 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note on Double Patenting
The terminal disclaimer filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. patent No. 10,432,624 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  
All previous rejections and objections are withdrawn.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 12/21/2020 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11, and 16 each repeat a substantial portion of the allowable subject matter of the parent case Application No. 15/632,143, now U.S. Patent #10,432,624. action guide information selected from a preset action guide information library which includes mouth shape guide information and is being played at a speed corresponding to the action guide information selected from the preset action guide information library.  In particular, the prior art of record fails to teach or suggest the limitations for “playing, in an audio form, action guide information selected from a preset action guide information library; … wherein the action guide information includes mouth shape guide information and is being played at a speed corresponding to the action guide information selected from the preset action guide information library; performing matching detection on the collected set of action images and the action guide information, to obtain a living body detection result indicating whether a living body exists in the collected set of action images” as recited in independent claims 1, 11, and 16, respectively, when considered in combination with the other limitations of each respective claim.  Accordingly, independent claims 1, 11, and 16 are allowed. Dependent claims 2-10, 12-15, and 17-20 are allowed by virtue of their dependency on their respective independent claims as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/11/2021